                                               Case 2:20-cv-01677-DAD-BAM Document 43 Filed 09/15/20 Page 1 of 6


                                           1 Shawtina F. Lewis (SBN 259255)
                                             shawtina.lewis@nelsonmullins.com
                                           2 NELSON MULLINS RILEY &
                                             SCARBOROUGH LLP
                                           3 19191 South Vermont Avenue, Suite 900
                                             Torrance, CA 90502
                                           4 Telephone: 424.221.7400
                                             Facsimile:     424.221.7499
                                           5
                                             Attorneys for Defendants
                                           6 C. R. Bard, Inc. and

                                           7 Bard Peripheral Vascular, Inc.

                                           8                               UNITED STATES DISTRICT COURT
                                           9                               EASTERN DISTRICT OF CALIFORNIA
  LLP




                                          10
                                               TOM LEONHART,                               Case No.: 1:20-cv-01677-DAD-BAM
N ELSON M ULLINS R ILEY & S CA RBOROUGH




                                          11
                                                             Plaintiff,
                                                                                           JOINT MOTION TO STAY
            A TTORNEYS AT L A W




                                          12
               L OS A NGELES




                                                     v.                                    DISCOVERY AND ALL PRETRIAL
                                          13                                               DEADLINES & ORDER
                                             C. R. BARD INC., and
                                          14 BARD PERIPHERAL VASCULAR, INC.,

                                          15                 Defendants.

                                          16

                                          17

                                          18

                                          19
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                          JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                               Case 2:20-cv-01677-DAD-BAM Document 43 Filed 09/15/20 Page 2 of 6


                                           1          Pursuant to Federal Rule of Civil Procedure 26(c) and (d), Plaintiff in the above-titled
                                           2   action and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (collectively, “Bard”)
                                           3   (Plaintiff and Bard are collectively referred to herein as “the Parties”), respectfully request that
                                           4   this Court temporarily stay discovery and all pretrial deadlines and continue the initial
                                           5   Scheduling Conference in this case for 90 days after entry of the [Proposed] Order while the
                                           6   Parties pursue settlement discussions. In support thereof, the Parties state as follows:
                                           7          1.       This case was originally filed in the State Court of Dallas County, Texas, by a
                                           8   Texas resident serving as lead plaintiff, and joined multiple individual plaintiffs, including the
                                           9   instant plaintiff. The case was subsequently removed by Bard to the United States District Court
  LLP




                                          10   for the Northern District of Texas, Dallas Division.
N ELSON M ULLINS R ILEY & S CA RBOROUGH




                                          11          2.       On August 20, 2020, the Court issued an Order granting the lead plaintiff’s
            A TTORNEYS AT L A W




                                          12   Unopposed Motion to Sever and Transfer Venue of Out-of-State Plaintiff’s Cases, and the case
               L OS A NGELES




                                          13   was transferred to this District and assigned to this Court. [Doc. 27].
                                          14          3.       Since before the transfer of the instant case from the Northern District of Texas,
                                          15   Dallas Division, to this District, the Parties have been engaging in serious settlement discussions.
                                          16   Accordingly, the Parties jointly move this Court for an order staying discovery and pretrial
                                          17   deadlines and continuing the initial Scheduling Conference in this case for 90 days after entry of
                                          18   the [Proposed] Order to allow the Parties to continue to engage in settlement discussions. This
                                          19   will further facilitate settlement discussions and prevent unnecessary expenditures of the parties
                                          20   and judicial resources.
                                          21          4.       A district court has broad discretion over pretrial discovery rulings. See, e.g.,
                                          22   Crawford-El v. Britton, 523 U.S. 574, 598 (1998); accord Thermal Design, Inc. v. Am. Soc’y of
                                          23   Heating, Refrigerating & Air-Conditioning Engineers, Inc., 755 F.3d 832, 837 (7th Cir. 2014);
                                          24   Burns v. EGS Fin. Care, Inc., No. 4:15-CV-06173-DGK, 2016 WL 7535365 at *1 (W.D. Mo.
                                          25   Apr. 12, 2016); see also Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir. 1988) (“A district
                                          26   court must be free to use and control pretrial procedure in furtherance of the orderly
                                          27   administration of justice.”); see also CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)
                                          28
                                                                                           1
                                                           JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                               Case 2:20-cv-01677-DAD-BAM Document 43 Filed 09/15/20 Page 3 of 6


                                           1   (district courts possess “inherent power to control the disposition of the causes on its docket in a
                                           2   manner which will promote economy of time and effort for itself, for counsel, and for litigants”).
                                           3          5.        Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the
                                           4   scope of discovery or control its sequence. See Britton, 523 U.S. at 598. Although settlement
                                           5   negotiations do not automatically excuse a party from its discovery obligations, the parties can
                                           6   seek a stay prior to the cutoff date. See Sofo v. Pan-American Life Ins. Co., 13 F.3d 239, 242
                                           7   (7th Cir. 1994); Wichita Falls Office Assocs. V. Banc One Corp., 978 F.2d 915, 918 (5th Cir.
                                           8   1993) (finding that a “trial judge’s decision to curtail discovery is granted great deference,” and
                                           9   noting that the discovery had been pushed back a number of times because of pending settlement
  LLP




                                          10   negotiations).
N ELSON M ULLINS R ILEY & S CA RBOROUGH




                                          11          6.        The Parties agree that the relief sought herein is necessary to handle the case in
            A TTORNEYS AT L A W




                                          12   the most economical fashion, yet allow sufficient time to schedule and complete discovery if
               L OS A NGELES




                                          13   necessary, consistent with the scheduling obligations of counsel. The relief sought in this
                                          14   Motion is not being requested for delay, but so that justice may be done.
                                          15          WHEREFORE, The Parties jointly request that discovery and all pretrial deadlines be
                                          16   stayed and that the initial Scheduling Conference be continued for 90 days after entry of the
                                          17   [Proposed] Order to allow the Parties to conduct ongoing settlement negotiations.
                                          18                                    [Signatures on the following page]
                                          19   //
                                          20   //
                                          21   //
                                          22   //
                                          23   //
                                          24   //
                                          25   //
                                          26   //
                                          27   //
                                          28   //
                                                                                           2
                                                           JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                               Case 2:20-cv-01677-DAD-BAM Document 43 Filed 09/15/20 Page 4 of 6


                                           1
                                               DATED: September 15, 2020      Respectfully submitted,
                                           2
                                                                              NELSON MULLINS RILEY & SCARBOROUGH LLP
                                           3

                                           4                                  /s/ Shawtina F. Lewis
                                                                              Shawtina F. Lewis (SBN 259255)
                                           5                                  19191 South Vermont Avenue, Suite 900
                                                                              Torrance, CA 90502
                                           6                                  Telephone: 424.221.7400
                                                                              Facsimile: 424.221.7499
                                           7                                  shawtina.lewis@nelsonmullins.com
                                                                              Attorney for Defendants
                                           8                                  C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                           9
                                               DATED: September 15, 2020      Respectfully submitted,
  LLP




                                          10
                                                                              FEARS NACHAWATI LAW FIRM
N ELSON M ULLINS R ILEY & S CA RBOROUGH




                                          11
            A TTORNEYS AT L A W




                                          12                                  /s/ Arati Furness (as authorized on 9/8/2020)
               L OS A NGELES




                                                                              Arati Furness, CA Bar No. 225435
                                          13
                                                                              (admitted in EDCA)
                                          14                                  Steven S. Schulte
                                                                              Texas Bar No. 24051306
                                          15                                  Eric M. Przybysz
                                                                              Darren McDowell
                                          16                                  5473 Blair Road
                                                                              Dallas, Texas 75231
                                          17
                                                                              T: (214) 890-0711/F: (214) 890-0712
                                          18                                  afurness@fnlawfirm.com
                                                                              ericp@fnlawfirm.com
                                          19                                  schulte@fnlawfirm.com
                                                                              dmcdowell@fnlawfirm.com
                                          20

                                          21
                                                                              Attorneys for Plaintiff
                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                       3
                                                       JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                               Case 2:20-cv-01677-DAD-BAM Document 43 Filed 09/15/20 Page 5 of 6


                                           1                                    CERTIFICATE OF SERVICE
                                           2          I hereby certify that on September 15, 2020, I electronically filed the foregoing with the
                                           3   Clerk of Court using the CM/ECF system and I served a copy of the foregoing pleading on all
                                           4   counsel for all parties, via the CM/ECF system and/or mailing same by United States Mail,
                                           5   properly addressed, and first class postage prepaid, to all counsel of record in this matter.
                                           6
                                                                                        By:    /s/ Shawtina F. Lewis
                                           7                                                   Shawtina F. Lewis
                                           8

                                           9
  LLP




                                          10
N ELSON M ULLINS R ILEY & S CA RBOROUGH




                                          11
            A TTORNEYS AT L A W




                                          12
               L OS A NGELES




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                        4
                                                        JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                               Case 2:20-cv-01677-DAD-BAM Document 43 Filed 09/15/20 Page 6 of 6


                                           1

                                           2                                                ORDER
                                           3          Having considered the parties’ stipulation, the Court hereby GRANTS the parties’
                                           4   request. The Initial Scheduling Conference remains set for December 9, 2020, at 9:30 AM in
                                           5   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. All discovery and
                                           6   pretrial deadlines in this action are hereby stayed until the Initial Scheduling Conference. The
                                           7   parties shall file a Joint Scheduling Report in full compliance with the requirements set forth in
                                           8   the Order Setting Mandatory Scheduling Conference and the Court’s September 10, 2020 Minute
                                           9   Order at least one (1) full week prior to the Scheduling Conference. (See Doc. Nos. 42, 43.) The
  LLP




                                          10   parties may appear at the conference by telephone with each party using the following dial-in
N ELSON M ULLINS R ILEY & S CA RBOROUGH




                                          11   number and access code: dial-in number 1-877-411-9748; access code 3219139. If the parties
            A TTORNEYS AT L A W




                                          12   file a notice of settlement prior to the conference, then the conference will be vacated. However,
               L OS A NGELES




                                          13   if the parties are unable to reach a settlement, then the conference will proceed.
                                          14          Additionally, the Court notes that the parties filed their stipulation in Leonhart v. C R

                                          15   Bard, Inc., et al., Case No. 2:20-cv-01677-DAD-BAM. However, that matter is closed and,

                                          16   pursuant to the Court’s Order Relating and Reassigning Cases dated September 4, 2020, the new

                                          17   case number is 1:20-cv-01677-DAD-BAM. Accordingly, the parties are directed to file all future

                                          18   filings for this case in Case No. 1:20-cv-01677-DAD-BAM.

                                          19          The Clerk of Court is directed to file a copy of the parties’ Joint Motion to Stay

                                          20   Discovery and All Pretrial Deadlines (Case No. 2:20-cv-01677-DAD-BAM, Doc. No. 42) in

                                          21   Leonhart v. C R Bard, Inc., et al., Case No. 1:20-cv-01677-DAD-BAM. The Clerk of Court is

                                          22   further directed to file this order in Leonhart v. C R Bard, Inc., et al., Case No. 2:20-cv-01677-
                                               DAD-BAM, and in Leonhart v. C R Bard, Inc., et al., Case No. 1:20-cv-01677-DAD-BAM.
                                          23
                                               IT IS SO ORDERED.
                                          24

                                          25      Dated:     September 15, 2020                          /s/ Barbara   A. McAuliffe               _
                                          26                                                      UNITED STATES MAGISTRATE JUDGE

                                          27

                                          28
                                                                                        5
                                                        JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
